Where a written lease of a budding is made for a term of years, to commence at a future day, and the lessor, being in possession, refuses to surrender possession to the lessee at the time appointed, an action can be maintained by the lessee against the lessor to recover damages on account of such refusal. The lessee is not limited, for his remedy, to an action of ejectment.
The measure of damages in such case, where no rent has been paid, is the difference between the amount of rent agreed to be paid and the value of the use of the premises for the term specified in the lease,- less a rebate of interest.
(S. C., 8 N. Y. 115.)